Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, Species D1, claims 1-10 with additional new claims 21-24 in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action fails to properly identify any species upon which an election of species requirement could be properly be based. This is not found persuasive because the Office Action of Requirement for Restriction dated on 4/22/2022 clearly indicates identified Species D1, claims 1-10 read upon and Species D2 claims 11-16 read upon. The Species D1 has mutually exclusive or distinct features from Species D2 and the Species D2 has mutually exclusive or distinct features from Species D1 as indicated in the previous Office. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first, see MPEP § 806.04 (f).
The species or groupings require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper and is therefore made FINAL.
Claim Status
Claims 1-16 and 21-24 are pending.
Claims 11-16 are withdrawn, non-elected with traverse.
Claims 17-20 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Donghee Seo et al., (US 2021/0167004 A1, hereinafter Seo) in view of Seungha Oh et al., (US 2021/0020628 A1, hereinafter Oh).
Regarding claim 1, Seo discloses a semiconductor structure (in Fig. 18), comprising: 
a substrate (100) having a source/drain feature (SD); 
a dielectric layer (interlayer insulating layer 200) over the substrate; 
a source/drain contact via (lower pattern 210) extending through the dielectric layer (200) and electrically connected to the source/drain feature (SD), wherein the source/drain contact via (210) is formed of a first material (first metal, e.g. cobalt described in [0023]); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Seo’s Fig. 18, annotated.
a metal feature (upper pattern 230) over the source/drain contact via (210), wherein the metal feature (230) is formed of a second material (second metal, e.g. tungsten described in [0023]) different from the first material (first metal different is from second metal described in [0023]); and 
a metal line (conductive line 280 made of metal described in [0024-0025]) over the metal feature (230) and electrically connected to the source/drain contact via (210), 
wherein the metal line (280) is formed of a third material (metal)…, different from the second material (second metal, tungsten, of 230), 
wherein the source/drain contact via (210) is spaced apart from the metal line (280) by the metal feature (230).  
Seo does not expressly disclose the third material (metal of 280) is different from the second material (second metal of 230).
However, in the semiconductor device field of endeavor, Oh discloses conductive lines such as 240 in Fig. 1 may be formed of at least one of, for example, metals (e.g. copper (Cu), ruthenium (Ru), molybdenum (Mo), tungsten (W), cobalt (Co), etc.) described in [0043]. Therefore, the copper can be selected for the Seo’s conductive line 280 which is different from the metal, tungsten, of Seo’s upper pattern 230. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Oh’s Fig. 1, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Oh’s copper (third metal) for Seo’s conductive line, different from the Seo’s upper pattern (second metal, tungsten) to have lower resistivity for the conductive line because copper has lower resistivity than tungsten.  
Regarding claim 2, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein a top surface of the metal feature (top surface of the Seo’s 230 in Fig. 18) directly contacts a portion of a bottom surface of the metal line (a bottom surface of the Seo’s 280), and a bottom surface of the metal feature (bottom surface of the Seo’s 230) directly contacts a top surface of the source/drain contact via (top surface of the Seo’s 210). 
Regarding claim 3, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein a shape of a top surface of the metal feature (of the Seo’s 230) comprises a convex shape (as shown in Fig. 3A).  
Regarding claim 4, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the source/drain contact via (Seo’s 210 in Fig. 18) comprises a glue layer (Seo’s 154) and a metal fill material (Seo’s 152) over the glue layer (Seo’s 154).  
Regarding claim 5, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein a bottom surface of the metal feature (a bottom surface of wider portion of the Seo’s 230 in Fig. 18) further covers a portion of a top surface of the dielectric layer (a portion of a top surface of the Seo’s 200).  
Regarding claim 6, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the metal feature (the Seo’s 230 in Fig. 18) is a first metal feature (first Seo’s 230), the metal line (Seo’s 280) is a first metal line (first Seo’s 280), the semiconductor structure further comprises: 
a gate structure (Seo’s GS) formed over the substrate and adjacent to the source/drain feature (Seo’s SD); 
Seo does not expressly disclose a gate contact via extending through the dielectric layer (Seo’s 200) and electrically connected to the gate structure (Seo’s GS); and a second metal feature disposed between a second metal line and the gate contact via, the second metal line being electrically connected to the gate contact via, wherein the gate contact via is spaced apart from the second metal line.
However, Oh further discloses a conductive contact 235 extending through an interlayer insulating layer 250 and electrically connected to a gate structure GE2, and a conductive line 240 electrically connected to the conductive contact 235 in Fig. 1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make another Seo’s contact plug 250 (similar to Oh’s 235) through the interlayer insulating layer 200 and electrically connected to the Seo’s gate structure GE, with another Seo’s conductive line 280 (similar to Oh’s 240) connected to the Seo’s contact plug 250 in Fig. 18 according to the Oh’s teaching to provide an electrical connection to the gate. Such implementation will result the features of a second metal feature (another Seo’s 230) disposed between a second metal line (another Seo’s 280 similar to Oh’s 240) and the gate contact via (Seo’s 210 in 250 similar to Oh’s 235), the second metal line (another Seo’s 280) being electrically connected to the gate contact via (Seo’s 210 in 250), wherein the gate contact via (Seo’s 210 in 250) is spaced apart from the second metal line (another Seo’s 280).
Regarding claim 7, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the second material (second metal of Seo’s 230, tungsten as described in [0023]) comprises ruthenium, molybdenum, copper, cobalt, or tungsten.  
Regarding claim 8, Seo modified by Oh discloses the semiconductor structure of claim 1,
wherein the metal line (the Seo’s 280 in Fig. 18) comprises: 
a barrier layer (Seo’s 260) over the metal feature (Seo’s 230), wherein the barrier layer (Seo’s 260) is formed of a fourth material (Seo’s conductive metal nitride described in [0025]) different from the second material (second metal of Seo’s 230, tungsten); and 
a metal fill layer (Seo’s 270) over the barrier layer (Seo’s 260), 
wherein a portion of a bottom surface of the barrier layer (a portion of a bottom surface of the Seo’s 260) directly contacts the metal feature (Seo’s 230), and another portion of the bottom surface of the barrier layer (another portion of a bottom surface of the Seo’s 260) directly contacts the dielectric layer (Seo’s 200).  
Regarding claim 9, Seo modified by Oh discloses the semiconductor structure of claim 8,
wherein a resistivity of the second material (a resistivity of the second metal of Seo’s 230, tungsten) is less than a resistivity of the fourth material (Seo’s conductive metal nitride, it is known that resistivity of tungsten (about 5.6x10-6 ohm-cm) is less than that of metal nitride such TiN (about 2.5x10-5 ohm-cm)).  
Regarding claim 21, Seo discloses a semiconductor structure (in Fig. 18), comprising: 
a transistor (transistor with S/D patterns SD and gate structure GE) formed over a substrate (100); 
a contact via (lower pattern 210) electrically coupled to the transistor;
a metal cap (upper pattern 230) on the contact via (210), 
a metal line (conductive line 280 made of metal described in [0024-0025]) over the metal cap (230),
wherein composition of the metal cap (composition of the 230, metal, e.g. tungsten described in [0023]) is different from (different metal described in [0023]) a composition of the contact via (composition of the 210, metal, e.g. cobalt described in [0023] …, and
wherein the metal cap (the 230) is disposed vertically between the metal line (280) and the contact via (210).  
Seo does not expressly disclose wherein the composition of the metal cap is different from a composition of the metal line (280).
However, in the semiconductor device field of endeavor, Oh discloses conductive lines such as 240 in Fig. 1 may be formed of at least one of, for example, metals (e.g. copper (Cu), ruthenium (Ru), molybdenum (Mo), tungsten (W), cobalt (Co), etc.) described in [0043]. Therefore, the copper can be selected for the Seo’s conductive line 280 which is different from the metal, tungsten, of Seo’s upper pattern 230. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Oh’s copper for Seo’s conductive line, different from the Seo’s upper pattern to have lower resistivity for the conductive line because copper has lower resistivity than tungsten.  
Regarding claim 22, Seo modified by Oh discloses the semiconductor structure of claim 21,
wherein the transistor comprises a source feature (Seo’s SD), and the contact via (Seo’s 210) is disposed over and electrically coupled to the source feature (Seo’s SD).  
Regarding claim 23, Seo modified by Oh discloses the semiconductor structure of claim 21,
wherein the transistor comprises a gate structure (Seo’s GE), 
Seo does not expressly disclose the contact via (Seo’s 210) is disposed over and electrically coupled to the gate structure (Seo’s GE).  
However, Oh further discloses a conductive contact 235 is disposed over and electrically connected to a gate structure GE2, and a conductive line 240 electrically connected to the conductive contact 235 in Fig. 1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a Seo’s contact plug 250 (similar to Oh’s 235) including Seo’s 210 over and electrically connected to the Seo’s gate structure GE according to the Oh’s teaching to provide an electrical connection to the gate.
Regarding claim 23, Seo modified by Oh discloses the semiconductor structure of claim 21,
wherein a bottom surface of the metal cap (a bottom surface of a wider portion the Seo’s 230 in Fig. 18) spans a first width (width of the bottom surface of the wider portion the Seo’s 230) along a first direction (width direction), a top surface of the contact via (a top surface of the Seo’s 210) spans a second width (width of the top surface of the Seo’s 210) along the first direction, and a bottom surface of the metal line (a bottom surface of the Seo’s 280) spans a third width (width of the bottom surface of the Seo’s 280) along the first direction, 
wherein the first width (width of the bottom surface of the wider portion the Seo’s 230) is greater than the second width (width of the top surface of the Seo’s 210) and is less than the third width (width of the bottom surface of the Seo’s 280).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 1, “a backside source contact via extending through the second dielectric layer and electrically connected to the source feature; a second metal feature below the backside source contact via; and a backside power rail below the second metal feature and electrically connected to the frontside drain contact via, wherein the backside source contact via is spaced apart from the backside power rail” as recited in claim 10, in combination with the remaining features of base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898